Citation Nr: 0725509	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  06-14 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating greater than 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1966 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  A videoconference hearing was held before 
the Board in May 2007 and the transcript is of record.

The Board notes that it must consider all documents submitted 
prior to its decision and review all issues reasonably raised 
from a liberal reading of these documents.  Suttmann v. 
Brown, 5 Vet. App. 127, 132 (1993).  Where such review 
reasonably reveals that the claimant is seeking a particular 
benefit, the Board is required to adjudicate the issue or, if 
appropriate, remand the issue to the RO for development and 
adjudication; however, the Board may not ignore an issue so 
raised.  Id. 

In this case, the veteran was afforded a VA examination in 
May 2006 where the examiner diagnosed the veteran, in 
addition to PTSD, with Major Depressive Disorder, secondary 
to an incident in 2002 where a tornado destroyed the 
veteran's house.  The examiner, however, also indicated the 
veteran's military experiences predisposed him to the severe 
reaction he had to this event and thus the two diagnoses are 
ultimately tied together.  The opinion raises a claim of 
entitlement to service connection for major depressive 
disorder, secondary to service-connected PTSD, which has 
never been addressed by the RO.  Accordingly, the issue is 
REFERRED to the RO for appropriate action.


FINDING OF FACT

The veteran's PTSD primarily results in depression, anger, 
irritability, paranoia, anxiety, sleep disturbances, 
intrusive thoughts, social isolation with a strong preference 
to be alone, an exaggerated startle response, hypervigilance 
and restricted affect all resulting in moderate, but not 
severe, social and occupational impairment.


CONCLUSION OF LAW

The criteria for a disability rating greater than 50 percent 
for post-traumatic stress disorder (PTSD) have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 
9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by a letter 
sent to the claimant in May 2005.  That letter advised the 
veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2006).  The letter told him to provide any 
relevant evidence in his possession.  Cf. Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

Since the RO assigned the 50 percent disability rating at 
issue here for the veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
May 2006.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's PTSD since he was last examined.  The veteran has 
not reported receiving any recent treatment specifically for 
this condition (other than at VA, which records are in the 
file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2006 VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  There is no rule as to how current an examination 
must be, and the Board concludes the examinations in this 
case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Increased Rating

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based upon all the evidence of record that bears on 
occupational and social impairment, rather than solely upon 
the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the disability in this case, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . 70

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or name . . . . . . . . . . . 
. . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411. 

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning Scale (GAF) 
score is often used by treating examiners to reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." See 
Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is 
highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

In this case, medical files show the veteran was diagnosed 
with PTSD in 2004 and has been assigned GAF scores ranging 
from 45 to 52, most recently 45.  The DSM-IV provides for a 
GAF rating of 41-50 for serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Id.

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
record as a whole does not support an increased rating for 
the veteran's PTSD. 

The veteran filed his claim indicating his PTSD has worsened 
in March 2005.  Since that time, the veteran's outpatient 
treatment records indicate he receives regular therapy for 
his PTSD and major depressive disorder.  The veteran has 
confirmed in-service stressors, but it is noteworthy that he 
also has a post-service stressor.  Namely a tornado destroyed 
his house in 2002 and, according to the veteran, he received 
little to no help or support from his family in restoring his 
house.  The veteran went through a bitter divorce in 1986 and 
has since been estranged from his daughter.  He contends he 
has no social interaction except he periodically visits his 
mother.  The veteran testified during his May 2007 Board 
hearing that he currently works in a distribution warehouse, 
but a disagreement with his foreman leads him to believe he 
will not work there much longer.  Although the veteran 
indicated he would quit in June 2007, there is no further 
evidence to indicate that the veteran is not presently 
working.  He has been at his current job for 7 years and was 
at his previous job for 27 years where he worked in a factory 
that ultimately closed leaving him with no retirement and 
very little pension 

The treatment records do not indicate GAF scores, but 
indicate the veteran's most prevalent symptom is depression, 
stemming mainly from the 2002 tornado incident.  He also has 
some sleep disturbances, intrusive memories, anger, 
irritability, hypervigilance, anxiety and paranoia.  It is 
consistently indicated that the veteran refuses to sit 
through a therapy session unless the door is left ajar.  A 
June 2005 treatment record, however, indicates the veteran's 
symptoms were decreasing with the medications. 

The veteran was afforded two VA examinations, in July 2005 
and May 2006.  The July 2005 examiner diagnosed the veteran 
with PTSD and major depressive disorder assigning the veteran 
a GAF score of 51.  The examiner found the veteran to have 
intrusive thoughts, nightmares, avoidance, detachment, 
restricted affect, sleep disturbance, hypervigilance, 
exaggerated startle response, and depressed mood.  The 
examiner also noted the veteran required that the door be 
left ajar during the session.

The May 2006 examiner indicated the veteran's main symptoms 
had not changed, but had worsened.  The major symptom was 
depression, which was a product mostly of the 2002 tornado 
incident.  The examiner also indicated the veteran's 
irritability, angry outbursts and paranoia.  It was also 
noted the veteran required the door to be left ajar during 
the session.  The veteran was assigned a GAF score of 45 and 
diagnosed with PTSD and Major Depressive Disorder.  The 
examiner opined as follows:

The GAF of 45 was assigned because of the moderate 
to high moderate number, frequency, and intensity 
of symptoms associated with moderate reduction of 
vocational functioning and severe reduction of 
social functioning.

...

It appeared [the veteran] had not had remissions 
since the last exam, and the symptoms had become 
marginally worse.  His mental health symptoms 
would likely cause significant discomfort when 
interacting with other people, and moderate to 
occasionally severely reduce communication 
effectiveness, such as the frequent arguments at 
work.  ... He expressed severe apathy and motivation 
problems, however he had a very strong work ethic 
that prevented these problems from affecting work 
reliability.  

The VA examinations as well as the VA outpatient treatment 
records are extremely consistent with one another in 
explanation of the veteran's symptoms.  Although the 2005 
examiner assigned a GAF score in the "moderate" level and 
the 2006 examiner assigned a GAF score in the "serious" 
level, both examiners indicated the level of the veteran's 
disability is properly described as "moderate" to "high 
moderate." 

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  The Board concludes that 
the objective medical evidence and the veteran's statements 
regarding his symptomatology show disability that more nearly 
approximates that which warrants the assignment of a 50 
percent disability rating.  See 38 C.F.R. § 4.7.  

The veteran's PTSD symptoms include mood disturbances such as 
anger, anxiety, irritability, depression, paranoia and sleep 
disturbances.  Therapists consistently indicate the veteran's 
most prevalent symptom is depression, second to anger, 
irritability, anxiety and paranoia.  The examiners also 
notably indicate the veteran had good eye contact and good 
hygiene, and was cooperative and able to perform daily living 
functions himself.  Although he has some occupational 
impairment, evidenced by various problems at work, the May 
2006 examiner indicated the veteran has a strong work ethic 
and maintains employment despite his condition.  Rather, his 
social impairment is far more significant where he prefers to 
grocery shop late at night and only interacts with his mother 
on a regular basis. 

The 2005 examiner assigned the veteran with a GAF score in 
the "moderate" impairment level whereas the 2006 examiner 
assigned the veteran with a GAF score in the "serious" 
impairment level.  The 2006 examiner, moreover, indicated the 
veteran's symptoms did not change, they just worsened.  The 
actual description of symptoms, however, more nearly fits the 
"moderate" impairment level, to include manifestations such 
as depression, flattened affect, panic attacks, disturbances 
of motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.  This is 
exactly the criteria for a 50 percent rating.

In contrast, the veteran does not have the symptoms 
ordinarily associated with "severe" social and occupational 
impairment, such as inappropriate behavior, deficient 
personal hygiene, disorientation or memory loss.  Although he 
has some familial strain with his daughter and siblings, he 
still maintains a good relationship with his mother.  
Although he has some concentration and memory problems at 
work, the examiner indicated the veteran overcomes these 
obstacles to maintain work reliability.  More importantly, he 
does not have total social and occupational impairment.  He 
does have deficiencies in these areas, but that is 
contemplated in ratings lower than 70 and 100 percent.  

Specifically, his thought processes and speech are coherent, 
logical and intact.  He denied any suicidal ideation, 
delusions or hallucinations.  Overall, since the veteran has 
some of the criteria for a 50 percent rating, along with 
several psychiatric symptoms not listed in the rating 
schedule such as paranoia, depression, loss of interest, 
irritability, etc., see Mauerhan, supra, the Board concludes 
his overall level of disability more nearly approximates that 
consistent with the current 50 percent rating.  The GAF 
scores, in this case, could support a higher rating if taken 
alone.  However, the actual reported symptoms associated with 
the GAF scores are reflective of a "moderate" impairment in 
social and occupational functioning, which is commensurate 
with the degree of social and industrial impairment required 
for the assignment of the current 50 percent disability 
evaluation.  

The Board also finds noteworthy that the veteran's most 
prevalent symptom, depression, has been associated with a 
nonservice-connected incident and diagnosis rather than his 
PTSD.  Although the May 2006 examiner indicates the veteran's 
PTSD predisposed him to the severe reaction to the 2002 
tornado incident, the veteran's major depressive disorder has 
never been service connected.  

Even resolving any reasonable doubt in the veteran's favor, 
however, the Board finds that he does not meet the 
requirements for an evaluation greater than the current 50 
percent schedular rating.  As noted above, the criteria for a 
70 or 100 percent rating are not met.  He does not experience 
significant occupational deficiencies nor is his speech 
illogical, obscure or irrelevant.  He is not in a near-
continuous state of panic or disorientation.  He does not 
experience hallucinations.  Although he exhibits some 
impairment in concentration and memory, his thought process 
and communication is overall logical and coherent.  He does 
not exhibit inappropriate behavior.  His personal hygiene is 
appropriate.  There is no objective evidence of 
disorientation.   He does have some social isolation, but he 
has an overall good relationship with his mother and 
continues to work full time.  Therefore, a higher rating is 
not warranted.


ORDER

Entitlement to a rating greater than 50 percent for PTSD is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


